Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned in connection with this Annual report of Health Insurance Innovations, Inc. (the “Company”) on Form 10-K for the annual period ended December31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the undersigned’s knowledge: (1) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: March 7, 2016 /s/ Patrick R. McNamee PATRICK R. MCNAMEE PRESIDENT AND CHIEF EXECUTIVE OFFICER (Principal Executive Officer) Date: March 7, 2016 /s/ Michael D. Hershberger MICHAEL D. HERSHBERGER CHIEF FINANCIAL OFFICER, SECRETARY AND TREASURER(Principal Financial Officer) This certification accompanies the Report pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended. A signed original of this written statement required by Section906 has been provided to Health Insurance Innovations, Inc. and will be retained by Health Insurance Innovations, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
